DETAILED ACTION
Application 16/183526, “BATTERY WITH ELECTRICALLY INSULATING CONTAINER”, was US filed on 11/7/18 and claims priority from provisional application filed on 11/7/17, 9/21/18 and 10/24/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 12/11/20.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 13-19, 21-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keister (USP 4964877) and Kim (US 2011/0081573).
Regarding claim 1, 2 and 11,
an electrode assembly (items 40, 42) in an interior of an electrically insulating housing (item 84,86; c6:7-9) that has an opening, the electrode assembly including one or more first electrodes alternated with one or more second electrodes (see Figure 4),
a header having a sealing member (items 176, 178, 180, 182) immobilized on a cover member (item 24), the sealing member being constructed of a different material from the cover member (c7:58-c8:18).
the sealing member being distinct from the housing and sealing the opening in the housing such that the housing surrounds the sealing member (best seen in Figure 2); and the housing (item 84,86) being positioned in an interior of a battery case (item 12) having a case opening (see Figure 2), the case being an electrically conducting battery case (c3:58-68); and
the cover member (item 24)  being distinct from the battery case (item 12) and the header (item 24) closing the case opening with the case member (??? item 24 ????) contacting the case (see Figures 1, 2).

Keister teaches injecting electrolyte through the header such that an electrolyte positioned within the housing (c9:57-61), but does explicitly teach that the injected electrolyte does not contact the battery case, or as in claim 2, that the electrolyte is not located outside of a reservoir defined by the housing and the sealing member.
However, Keister does teach that the housing (84,86) may be formed as “a single container or bag of [polymeric] insulating material” at c6:7-9, and suggests an inner reservoir (see Figure 2) formed by the combination of the housing (84,86) and the sealing member (176, 178, 180, 182). A skilled artisan at the time of invention would 
 
Keister teaches the case as being connected to an electrode to serve as a terminal (c3:65-68) and therefore does not appear to teach wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes or, as to claim 11, wherein the first terminal is in electrical communication with a first electrical conductor that extends through the container and the second terminal is in electrical communication with a first electrical conductor that extends through the container.
In the battery art, Kim teaches a battery which includes a header (item 28) and a metallic case (item 15, 15a) which contains an electrode assembly having first and second electrodes (item 11), wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes (paragraphs [0034-0035]; Figure 2).  Kim further teaches the battery wherein the first terminal is in electrical communication with a first electrical conductor that extends through the container and the second terminal is in electrical communication with a first electrical conductor that extends through the container (see Figure 2).  Kim further 
It would have been obvious to a person having ordinary skill in the art at the time of invention to reconfigure the battery of Keister such that the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes and the first terminal is in electrical communication with a first electrical conductor that extends through the container and the second terminal is in electrical communication with a first electrical conductor that extends through the container, as taught by Kim, since such a modification merely requires the simple substitution of one known terminal design for another known terminal design to yield the predictable result of facilitated electrical connection to external loads.  Moreover, the skilled artisan would have understood that the described modification may be desirable for conventional applications in which the battery is to be coupled to a load drawing power from only one side of, i.e. the top side, the battery.


Regarding claim 13, 14, Keister teaches a method of fabricating a battery (e.g. Figures 1-6), comprising:
placing a sealing member (items 176, 178, 180, 182) in an opening in an electrically insulating housing (item 84,86; c6:7-9) that includes an electrode assembly in an interior of the housing (see Figure 5),
the electrode assembly including one or more first electrodes alternated with one or more second electrodes (best seen in Figure 4),

the sealing member being constructed of a different material than the cover member (c7:58-c8:18);
inserting the housing (item 84,86) and the sealing member (items 176, 178, 180, 182) into an electrically conducting battery case (item 12) which surrounds the electrode assembly as required by claim 14 (see Figure 2), so as to form a battery precursor (e.g. see Figure 2); and
attaching the cover member to the case after inserting the housing into the case (c9:48-56).

Keister does not appear to teach the same sequence of combining the components of the battery precursor, i.e. that the ‘housing with the sealing member’ is disposed in the opening of the housing before insertion of the housing into the battery case.
However, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IVC).  In this case, attaching the sealing member to the housing before insertion into the battery case does not provide a substantially different product; therefore, the difference in sequence between the invention of Keister and applicant’s 

Keister teaches the case as being connected to an electrode to serve as a terminal (c3:65-68) and therefore does not appear to teach wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes.
In the battery art, Kim teaches a battery which includes a header (item 28) and a metallic case (item 15, 15a) which contains an electrode assembly having first and second electrodes (item 11), wherein the battery case is not in electrical communication with the one or more first electrodes and the one or more second electrodes (paragraphs [0034-0035]; Figure 2).    Kim further teaches that it is conventional to provide a battery with terminals which protrude to the outside of the battery case (paragraph [0007]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to reconfigure the battery of Keister such that the battery case is not in electrical communication with the one or more first electrodes, as taught by Kim, since such a modification merely requires the simple substitution of one known terminal design for another known terminal design to yield the predictable result of facilitated electrical connection to external loads.  Moreover, the skilled artisan would have understood that the described modification may be desirable for conventional applications in which the battery is to be coupled to a load drawing power from only one side of, i.e. the top side, the battery.

Regarding claim 15 and 16, Keister remains as applied to claim 13.  Keister further teaches injecting electrolyte through the header such that an electrolyte is positioned within the housing after inserting the housing into the electrically conductive battery case (c9:57-61), but does explicitly teach that the injected electrolyte is not positioned outside of the housing such that the electrolyte does not contact the battery case.
However, Keister does teach that the housing (84,86) may be formed as “a single container or bag of [polymeric] insulating material” at c6:7-9, and suggests an inner reservoir (see Figure 2) formed by the combination of the housing (84,86) and the sealing member (176, 178, 180, 182). A skilled artisan at the time of invention would have understood that such a bag of polymeric material would implicitly, or at least could obviously, prevent electrolyte from penetrating therethrough to contact the battery case, such that electrolyte is not located outside of the inner reservoir, because a bag of polymeric and corrosion resistant material such as Halar or Tefzel would be impermeable to electrolyte liquid unless holes were intentionally fashioned therethrough. 

Regarding claim 17, Keister remains as applied to claim 13.  Keister further teaches wherein attaching the cover member to the case closes an opening in the case (c9:52-56). 

Regarding claim 18, Keister remains as applied to claim 13.  Keister further teaches wherein the case surrounds the electrode assembly before the cover member is attached to the case (c9:52-56).

Regarding claim 19, Keister remains as applied to claim 13.  Keister does not appear to teach the same sequence of combining the components of the battery precursor, i.e. that that the housing is inserted into the battery case simultaneously with inserting the cover into an opening of the case.
However, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IVC).  In this case, attaching the cover to the housing before insertion into the battery case, such that inserting the housing includes inserting the cover, does not provide a substantially different product; therefore, the difference in sequence between the invention of Keister and applicant’s invention as claimed is not found to provide a patentably significant nonobvious difference.  

Regarding claim 21, Keister remains as applied to claim 1.  Keister further teaches wherein the sealing member contacts cover member (see Figures 2, 6).

24.    Regarding claim 22, Keister remains as applied to claim 1.  Keister further teaches wherein feedthrough pins extend from the electrode assembly to an exterior through both the cover member and the sealing member (see Keister Figure 4 item 28; 

Regarding claim 23, Keister remains as applied to claim 1.  Keister further teaches wherein the sealing member is immobilized on the cover member by a mechanism selected from the group consisting of a press fit and an interference fit (as seen in Figure 6, the cap structure includes a portion 114 having an extension which presses against the sealing member at location 128, thereby preventing by mechanical interference the separation of sealing member from cover member).

Regarding claim 24, Keister remains as applied to claim 1.  Keister further teaches wherein the sealing member is attached to the housing by a mechanism selected from the group consisting of a weld and a heat seal.  To clarify, the sealing member (items 176-182) is attached to housing as best seen in Figures 5 and 6, and is fixed in that configuration by a welding mechanism which locks the the header in place (c3:64-65).

Regarding claim 25, Keister remains as applied to claim 1.  Keister further teaches wherein the sealing member surrounds a portion of the cover member (as seen in Figure 2, sealing member surrounds a portion of, including at least a central portion of the lower surface of, the cover member 24).

Regarding claim 27 and 28, Keister remains as applied to claim 19.  Keister does not appear to teach the same sequence of combining the components of the battery precursor, i.e. that that the housing is inserted into the battery case simultaneously with bringing the cover member into contact with the case, thereby causing the cover member to cover an opening in the case.
However, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IVC).  In this case, attaching the cover to the housing before insertion into the battery case, such that inserting the housing includes inserting the cover member into an opening of the case to cover the opening of the case, does not provide a substantially different product; therefore, the difference in sequence between the invention of Keister and applicant’s invention as claimed is not found to provide a patentably significant nonobvious difference.  

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keister (USP 4964877), Kim (US 2011/0081573) and Roh (US 2014/0147704).
Regarding claim 26, Keister remains as applied to claim 1.  Keister does not appear to teach wherein the cover member includes an upper region and a lower region, the upper region extends beyond a perimeter of the lower region such that a cover step is formed at an edge of the cover member, the cover step surrounds an interior of the cover member, and a portion of the upper region serves as an engagement shelf that contacts the battery case.

Providing a battery cover including a stepped structure such as disclosed by Roh in the place of a battery cover absent such a stepped structure such as in Keister merely requires the simple substitution of one known capping structure for another to yield the predictable result of an optimally aligned cap for the container; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723